MEMORANDUM**
Jorge Guillen-Bravo appeals from his guilty-plea conviction and 37-month sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Guillen-Bravo has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Guillen-Bravo has not *540filed a pro se supplemental brief and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Benson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily). Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.